In a taxpayer’s action under section 51 of the General Municipal Law to restrain an alleged illegal official act on the part of the Recreation Commission of the City of Mount Vernon in granting a revocable license to private organizations for the use of Memorial Field for sports exhibitions at which an admission fee was charged, judgment dismissing the complaint unanimously affirmed, with costs. The issuance of an injunction would be idle. The permits issued have expired by their terms. There is no license presently outstanding, nor is there a pending application for a license. Therefore, the question is now moot. However, the judgment should be affirmed on the merits. It is conceded that the Recreation Commission itself may use this field for professional or semiprofessional sports events to which it may charge admission. It is a matter in the discretion of the Recreation Commission whether those activities will be arranged by it or for it by private persons. (Blank v. Browne¡ 217 App. Div. 624; Gushee v. City of New York, 42 App. Div. 37; Goeta V. City of Mount Vernon, N. Y. L. J., Aug. 9, 1935, p. 419, col. 4.) Appeal from decisions dismissed, without costs. Present — Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ.